CLAY, Circuit Judge,
dissenting.
CLAY, Circuit Judge.
Because I believe that fact questions remain concerning the degree of control that the parties possessed and exerted over the press and premises at the time of John Hoskins’ fatal injuries, I respectfully dissent.
By concluding that there is insufficient evidence to support Plaintiffs claim that Defendant’s employee Jerry Reaves was in control of the press, the majority misapplies the standards governing a summary judgment motion. When considering a motion for summary judgment, the district court must view the facts and reasonable inferences drawn from the facts in the light most favorable to the non-moving party, and through that lens determine whether a genuine question of material fact remains for trial. Fed.R.Civ.P. 56(c); Baker v. Hadley, 167 F.3d 1014, 1017 (6th Cir.1999). A genuine factual dispute or question is present where the evidence would permit a reasonable jury to return a verdict favoring the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-49, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). In my view, the evidence Plaintiff proffered in opposition to Defendant’s motion for summary judgment, particularly when viewed in the light most favorable to Plaintiff, adequately discloses genuine factual questions for a jury’s resolution.
The “well-settled” law in Tennessee is that a premises owner, in hiring an independent contractor to perform services on site, retains a duty to provide a reasonably safe workplace. Blair v. Campbell, 924 S.W.2d 75, 76 (Tenn.1996). The Tennessee Supreme Court in Blair recognized an “important exception” to this rule that, when the unsafe condition arises out of the object or location under repair, the repair contract sufficiently places the contractor on notice of danger. Id. at 76-77 (quoting *504Shell Oil Co. v. Blanks, 46 Tenn.App. 539, 330 S.W.2d 569, 571 (Tenn.Ct.App.1959)). The Blair court applied this exception, concluding that the contract for repair work sufficiently placed the contractor on notice of a defect on the premises and thereby absolved the owner of any duty to provide a reasonably safe workplace. Id. at 77. Significantly, the Tennessee Supreme Court outlined the public policy served by this conclusion under the specific circumstances present in Blair, wich concerned injury to a contractor while performing work at a private individual’s home:
Furthermore, placing the risk of incurring physical harm during a repair job on a contractor holding himself or herself out as an expert in that work, as opposed to the lay premises owner, is not justified, at least as long as the owner does not willfully or intentionally harm the contractor. To hold otherwise would be to require the untutored owner to inspect the roof for defects before calling a roofing contractor; it would also require the owner to inspect the electrical box before employing an electrician. We do not believe sound public policy requires such an anomalous result. ...
Id. at 78 (footnote omitted).
These considerations of public policy do not necessarily inhere where the contractor performs work at an industrial or business site. A knowledgeable and skilled business owner may retain control over the site or the object of the contractor’s work, and whether the owner has a duty to warn of dangers will depend on the existence or degree of that control. The premises owner will be relieved of this duty “where the contractor [is] indisputably in control of the premises.” Johnson v. EMPE, Inc., 837 S.W.2d 62, 65 (Tenn.Ct.App.1992). Where control over the premises is not “indisputable,” the question of control, and therefore duty, becomes a factual matter for the jury’s consideration. In Johnson, the court looked to the Tennessee Pattern Jury Instructions for the “controlling principle.” Id. The current version of the jury instruction discussed in Johnson provides as follows:
When an [owner] [or] [occupant] of property remains in control of the premises where work is being done, the [owner] [or] [occupant] has a duty to use ordinary case in managing the property to avoid exposing the employees of a contractor or subcontractor to an unreasonable risk of harm.
When the contractor has complete control of the premises where the accident occurred and the [owner] [occupant] retains no control of that part of the property [except to the extent of determining if the work is being performed according to the contract], the [owner] [occupant] owes no duty of care to the employees of the [contractor] [subcontractor].
T.P.I.3 — Civil 9.06, Duty to Workers— Control (3d ed.1997). This instruction clearly indicates that an owner’s retaining control over the premises is sufficient to impose a duty to avoid unreasonable risks to the contractors’ employees, and whether such control existed can be fact a question for the jury. It flows rationally from this principle that when the owner’s employees exercise control over, or participate in, the contractor’s work itself, then a duty to avoid danger to the contractor’s employees can also arise, and can create a material question of fact. In my view, Plaintiffs evidence adequately creates such factual issues concerning control and precludes summary judgment.
Plaintiff submitted evidence showing that several of Defendant’s employees were endeavoring to repair the press on *505the day of Hoskins’ injuries. When independent contractor Mallory and his employee Hoskins, on premises for another job, noticed that Defendant’s employees were working on the press, Mallory and Hoskins returned to work on the press. Defendant’s employees did not step aside, but continued to participate in the repair work alongside Mallory and Hoskins. Although two of Defendant’s employees eventually departed for lunch, Defendant’s employee Reaves remained to work with Mallory and Hoskins. Plaintiffs evidence further shows that, just prior to Hoskins’ injuries, Reaves was the only person capable of communicating with both Hoskins and Mallory. It is unclear whether the independent contractor’s employees or the premises owner’s employees were in control of the repair work, or the premises, such that that determination should have been left for the factfinder.
When properly considered pursuant to Rule 56(c), this evidence demonstrates that the question of control over the press and premises is far from “indisputable.” When Plaintiffs evidence is viewed in the light most favorable to her, a reasonable jury could conclude that Defendant’s employees retained control over the premises and the press, imposing a duty on Defendant to avoid unreasonable risks to employees of the contractor. A jury should be permitted to resolve these factual disputes concerning control. Accordingly, I would therefore reverse the district court’s order granting summary judgment on Plaintiffs negligence claim.